Citation Nr: 1139744	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  99-23 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis, including decreased pulmonary function.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977 and from August 1980 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2000 and March 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to the benefits sought on appeal.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held at the RO in June 2003, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was last before the Board in January 2010 the issue of entitlement to service connection for symptomatic right foot hallux valgus was granted and the issue currently on appeal was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran was exposed to asbestos during active service.

3.  The Veteran does not have a diagnosis of asbestosis or any pulmonary disability that is residual to asbestos exposure or otherwise etiologically related to active service. 


CONCLUSION OF LAW

A current pulmonary disorder was not incurred in active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided the appellant with notice in October 2000, May 2001, July 2002, March 2003, July 2004, March 2006 and January 2009.  Thus, the proper VCAA notification came after the initial adjudication of the claim.  As the claim is being denied herein, no effective date or disability rating will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.  Moreover, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in May 2011.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

Furthermore, the requirements with respect to the content of the notice were met in this case.  Specifically, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the May 2001, July 2002, March 2003, and July 2004 letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The May 2001, July 2002, March 2003, and July 2004 letters also informed the Veteran that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim. 

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the abovementioned letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the May 2001, July 2002, and July 2004 letters stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency. 

Finally, the March 2006 letter also notified the Veteran regarding the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Therefore, all notification requirements have been met. 

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, personnel records, VA treatment records and examination report (discussed further below), and private medical evidence.  Also of record is a February 2001 document from the Navy Medical Liaison, which indicates that there is no way of determining to what extent the Veteran was exposed to asbestos during Naval service.

The Veteran was afforded VA examinations in February 2009 and August 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the claims file, performed physical examinations of the Veteran, and the February 2009 VA examiner provided medical opinions with supporting rationale.  The Board recognizes that the examiners did not broadly address whether any current lung disorder is directly related to active service.  Indeed, the February 2009 examiner only opined as to whether the Veteran's preexisting asthma and bronchitis disorder were aggravated during service (a finding was made that these disabilities preexisted service).  The February 2009 examiner opined that there were no significant residuals from the developmental right pleural bleb.  Moreover, the August 2010 examination did not provide any opinion because no pulmonary disorder whatsoever was diagnosed.  However, the Board finds that the examinations, when considered together, are adequate.  Despite the fact that neither examiner specifically provided an opinion as to whether the Veteran's currently diagnosed lung disorders were related to active service, to include asbestos exposure, the February 2009 examiner opined that the Veteran's lung disorders either were without any current residuals, or they preexisted service and were not aggravated thereby.  The August 2010 VA examiner did not need to provide any opinion because no lung disorder was diagnosed.  The examiner found that the Veteran's lungs were normal.  Therefore, the Board finds that a remand for another opinion is not required as the examiners provided an etiological explanation for the Veteran's diagnosed lung disorders.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, the January 2010 Board remand instructed the RO to afford the Veteran a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include asbestosis, if present.  The examiner was requested to provide an opinion as to any and all diagnosed respiratory disorders, as to whether they are at least as likely as not caused by or had their onset during service, or are a result of any in service exposure to asbestos.  The Board finds that the RO has complied with the Board's instructions and that the August 2010 VA medical opinion report substantially complies with the Board's January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In this case, the Veteran seeks service connection for asbestosis, including decreased pulmonary function, which he claims is a result of exposure to asbestos during service.  There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel  discusses the development of asbestos claims.  VAOPGCPREC 4-00. 

Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. 

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above. 

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

At the June 2003 Travel Board hearing the Veteran indicated that he was stationed on four ships for a total of nearly seven years during service.  He stated that he was primarily a cook but on his last ship he was a damage control petty officer.  In that capacity, he had to maintain the equipment and work spaces in terms of maintenance and structure, meaning he repaired floors, removed heavy equipment with special tools, and inspected the spaces and ventilation.  He indicated that he had been told that there was asbestos on the ship.  The Veteran reported that he began experiencing breathing problems about a year prior to his discharge from service and indicated that he was hospitalized for treatment of a lung condition in 1998. 

In his May2001 notice of disagreement, the Veteran explained that while his military occupational specialty (MOS) was as a mess cook, he also did maintenance work in the kitchen and other areas and worked on air conditioning and ventilation systems. 
 
The Veteran's DD Form 214 shows that he served with the United States Air Force from November 1973 to November 1977 during which time his MOS was as an aircraft fuel mechanic.  Thereafter the Veteran served with the United States Navy from August 1980 to August 1996 during which time his MOS was as a bachelor quarter specialist.  Service personnel records reflect that the Veteran's primary MOS was as a mess management specialist, but they also show that he was trained and performed duties in preventive maintenance management. 

The record contains a statement from a representative of the Navy Medical Liaison dated in February 2001, indicating that there was no way of determining to what extent the Veteran was exposed to asbestos during Naval service.  It was commented that the general specifications for ships during his period of service, required heated surfaces (pipings, valves, fittings, boilers and heaters) to be covered with an insulating material and that it was highly probable that asbestos products were used to achieve this end.  It was noted that the Veteran's occupation was as a Mess Management Specialist and that the probability of exposure to asbestos was minimal.  It was concluded that a positive statement addressing whether or not the Veteran was exposed could not been made. 

Although there is no official documentation showing that the Veteran was exposed to asbestos, the Board finds that the Veteran is competent and credible to describe his experience working as a bachelor quarter specialist, as well as doing other maintenance work (including working on air conditioning and ventilation systems), while serving on ships in the U.S. Navy.  In addition, the VA adjudication manual noted that common materials that may contain asbestos includes pipes for heating units.  Thus, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran was exposed to asbestos during his period of active service.  See generally, VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

However, even assuming that the Veteran was exposed to asbestos during active service, the evidence must show that the Veteran has an asbestos-related lung disorder. 

Records from the Veteran's first period of service include an April 1977 separation examination which reveals that clinical evaluation of the heart, lungs, and chest was normal and that a chest X-ray film was within normal limits.  The records include an entry dated in September 1977 indicating that the Veteran was allergic to hydrocarbons. 

When examined by VA in February 1978, the Veteran complained of bi-monthly asthma attacks.  A history of recurring asthmatic attacks since childhood was recorded.  Chest X-ray films revealed no evidence of active pulmonary disease and the lung fields were clear.  A history of asthmatic bronchitis was diagnosed. 

The service treatment records for the Veteran's second period of service include several entries relating to respiratory symptomatology.  The Veteran was treated for bronchitis in July and November 1982.  Between 1983 and 1989 he was treated numerous times for viral syndrome, sinusitis, and upper respiratory infections.  The separation examination report of April 1996 revealed that clinical evaluation of the heart, lungs and chest were normal. 

When evaluated by VA in January 1997 cardiovascular and respiratory evaluations revealed no abnormalities.  X-ray films taken of the chest revealed that the lungs were clear.

VA records show that the Veteran was treated for allergic rhinitis in April 1997. 

A VA examination was conducted in January 1998.  The report noted a medical history of asbestos exposure on and off during 1980 to 1996 while serving aboard a ship in the United States Navy.  On examination the lungs were clear.  A history of asbestos exposure with pulmonary function testing within normal limits was diagnosed. 

VA records dated in 1997 and 1998 were added to the file in May 1998 which show that the Veteran was hospitalized for treatment of recurrent right spontaneous pneumothorax in February and March 1998. 

Additional evidence was received by VA in June 2001 which reflected that the Veteran underwent pulmonary function testing in April 2001.  A history of smoking was noted.  The testing revealed normal total lung capacity and residual volume and a diagnosis of asbestos exposure was made. 

In October 2001, additional evidence was added to the record reflecting that the Veteran was treated for allergic rhinitis between June 1998 and August 2001. 

The Veteran presented testimony at a hearing held at the RO in October 2001 the Veteran reported that he had experienced asthma and breathing problems since childhood.

In November 2001, additional evidence was received for the record consisting of a medical report and opinion authored by Dr. P. dated in November 2001.  Dr. P. indicated that he had treated the Veteran for conditions including decreased pulmonary function, consistent with asbestosis, between October 1997 and May 2001.  The doctor observed that the Veteran's service treatment records showed similar complaints.  Dr. P. opined that the symptoms that the Veteran complained of during his visits were related to symptoms that he suffered from in service. 

VA records reflect that in February 2004, the Veteran underwent an evaluation for congestive heart failure which revealed left ventricular enlargement, with normal function. 

A private medical report dated in May 2006 reflects that the Veteran underwent an evaluation of his pulmonary condition.  A history of smoking a pack of cigarettes a day for 17 years until February 1998 was recorded.  The Veteran reported sustaining asbestos exposure in service.  The doctor indicated that the lung collapse for which the Veteran was treated in 1998 was most likely a genetic phenomenon.  A chest X-ray film was negative and pulmonary function testing revealed some mild obstruction.  The doctor indicated that he saw no evidence of asbestos (exposure).

The Veteran underwent VA examinations in February 2009and in August 2010. The report of the February 2009 VA examination shows that the Veteran reported having had asthma as a child.  He also reported being hospitalized at age 13 for a lung condition with wheezing.  His last episode of shortness of breath with wheezing was about three years earlier.  However, during winter he has a few days of coughing and sputum requiring cough syrup.  Pulmonary function testing revealed normal FVC (forced vital capacity).  FEV1 (forced expiratory volume in one second)/FVC was mildly reduced but FEV1 was normal.  Good effort and cooperation were noted.  Lung volumes and DLCO (diffusion capacity of carbon monoxide, single breath) were normal.  The overall impression was minimal obstruction with improvement of mid-expiratory flows indicating bronchodilator effect.  The diagnoses included minimal asthma which pre-existed military service and was not permanently aggravated by military service; acute bronchitis/upper respiratory infections which are consistent with normal exposure and tobacco use disorder, no residuals; and developmental right pleural bleb status post recurrent spontaneous pneumothorax status-post surgical intervention with no significant residuals.

The August 2010 VA examination report notes a history of tobacco use of up to one and one-half packs per day for 26 years.  The Veteran indicated that he has not been formally diagnosed with asbestosis.  He indicated that he had a spontaneous right pneumothorax in 1998, requiring thoracostomy tube placement.  He indicated that he was diagnosed with early emphysema at that time.  The examiner noted that review of the claims file documents a questionable history of asthma as a child.  The Veteran denied history of asthma.  He denied active cough but he has thick sputum in the morning.  He can walk at least one mile and up at least two flights of steps.  He does not use oxygen or any medications for breathing.  He last used medications for breathing three years ago, and he has not had any real problems since that time.  Pulmonary function testing revealed normal FVC.  The flow-volume loop indicated no variable upper airway obstruction.  MVV (maximum ventialtory volume) was moderately reduced.  DLCO was normal.  The overall impression was normal spirometry, lung volumes, and diffusion capacity.  The diagnosis was no objective findings to support a diagnosis of asbestosis; normal chest X-ray and spirometry.

In reviewing the medical evidence of record, the Board finds that the Veteran does not have asbestosis or any other asbestos related pulmonary disorder, nor does he have any currently diagnosed pulmonary disorder that has been etiologically linked to service.  As such, and for the reasons explained below, the claim is denied.

The most competent and persuasive evidence shows that the Veteran does not have an asbestos-related lung disorder.  In this regard, the Veteran was afforded two VA examinations in connection with his claim for service connection.  Neither the February 2009 VA examiner nor the August 2010 VA examiner diagnosed the Veteran with asbestosis or any asbestos related pulmonary disability.  The February 2009 VA examiner diagnosed the Veteran with minimal asthma which pre-existed military service and was not permanently aggravated by military service; acute bronchitis/upper respiratory infections which are consistent with normal exposure and tobacco use disorder, no residuals; and developmental right pleural bleb status post recurrent spontaneous pneumothorax status-post surgical intervention with no significant residuals.  These diagnoses are consistent with the record because the Veteran admitted during service in February 1978, as well as at the October 2001 hearing and at the February 2009 VA examination, that he had had asthma and/or breathing trouble since childhood.  Moreover, the record shows that the Veteran has a history of smoking, which is what the February 2009 VA examiner attributed the diagnosis of acute bronchitis/upper respiratory infections to.  Finally, the third pulmonary diagnosis was noted to be productive of no significant residuals, and was noted to be a developmental occurrence.  The August 2010 VA examiner specifically noted that the Veteran did not have asbestosis or any disease due to asbestos.  In fact, the August 2010 VA examiner specifically noted that the Veteran's lungs were normal.  No pulmonary disability whatsoever was diagnosed.  

Additionally, the Board finds that the bulk of the post-service medical evidence shows no diagnosis of asbestos related lung disease.  In fact, most of the medical evidence of record fails to show any pulmonary disorder(s) whatsoever.  Specifically, VA treatment records from January 1997 show no pulmonary abnormalities.  The January 1998 VA examination report shows normal pulmonary function.  The June 2001 VA treatment record revealed normal total lung capacity.  The May 2006 private physician's report reflects that the 1998 lung collapse was likely a genetic phenomenon; moreover, the private physician found that there was no evidence of asbestos related disease.

The Board recognizes that there are medical records showing diagnoses of decreased pulmonary function, consistent with asbestosis, and asbestos exposure.  However, the VA examination reports are more probative because the examiners reviewed the medical evidence of record and thoroughly examined the Veteran.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the VA examiners' diagnoses were based upon reviews of the claims file and thorough examinations of the Veteran, the Board finds that the VA examiners' opinions are entitled to the most weight regarding whether the Veteran has an asbestos-related lung disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The November 2001 private physician's report which notes decreased pulmonary function consistent with asbestosis failed to address the Veteran's smoking history or the history of normal pulmonary function.  Finally, no rationale for the diagnosis of "consistent with asbestosis" was provided.  The June 2001 diagnosis of asbestos exposure is unhelpful to the Veteran's claim because asbestos exposure has already been conceded; however, it remains that there is no diagnosis of any asbestos related pulmonary disorder.  In fact, the June 2001 medical record shows normal total lung capacity and residual volume.  As such, the Board finds that the service connection is not warranted for a lung disorder based on asbestos exposure. 

In making the above determination, the Board has considered the Veteran's assertions that he has an asbestos-related lung disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current lung disorder was caused by his active service, to include exposure to asbestos.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his lung disorder is related to asbestos exposure.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a lung disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372  . In this regard, the onset and diagnosis of a lung disorder requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, and his exposure to asbestos, his statements as to the cause and diagnosis of his current lung disorder do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology and diagnosis of his lung disorder in this case do not constitute competent medical evidence on which the Board can make a service connection determination. 

The Board finds that the preponderance of the evidence is against the claim for service connection for asbestosis, including decreased pulmonary function and/or a lung disorder based on asbestos exposure, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for asbestosis, including decreased pulmonary function, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


